Case: 13-31155       Document: 00512706692         Page: 1     Date Filed: 07/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                     No. 13-31155                                FILED
                                   Summary Calendar                          July 22, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
PATRICK NEWTON GREEN,

                                                  Plaintiff - Appellant

v.

GEORGE STEPHENSON,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:11-CV-2182


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Patrick Newton Green, Louisiana prisoner # 113219, proceeding pro se
and informa pauperis, appeals the summary-judgment dismissal of his action,
filed pursuant to 42 U.S.C. § 1983, for his failure to exhaust administrative
remedies, in violtion of 42 U.S.C. § 1997e(a).
       This court reviews a grant of summary judgment de novo, using the same
standard as that employed by the district court. E.g., Carnaby v. City of Hous.,


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-31155     Document: 00512706692     Page: 2   Date Filed: 07/22/2014


                                  No. 13-31155

636 F.3d 183, 187 (5th Cir. 2011). Summary judgment is appropriate if the
record discloses “no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law”. Fed. R. Civ. P. 56(a). “We may affirm
the district court’s judgment on any basis supported by the record.” United
States v. Clay, 408 F.3d 214, 218 n.7 (5th Cir. 2005) (citation omitted).
      Before filing a § 1983 action against prison officials, a prisoner must
exhaust his administrative remedies. 42 U.S.C. § 1997e(a). For that purpose,
a Louisiana inmate must use the two-step, administrative-remedy procedure
(ARP) to file a formal grievance. La. Admin. Code tit. 22, § 325(D)(1); see Dillon
v. Rogers, 596 F.3d 260, 265–66 (5th Cir. 2010). Exhaustion being mandatory,
unexhausted claims may not be considered and “cannot be brought in court”.
Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012) (citation and internal
quotation marks omitted).
      Green’s first step of the ARP was stamped as received on 8 December
2011, the same day this § 1983 action was filed. Because Green filed this action
before completing both steps of the ARP, he did not exhaust his administrative
remedies.
      AFFIRMED.




                                        2